UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 for the quarterly period ended February 29, 2012 or o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 (For the transition period from to ). Commission File Number: 000-54500 Plandel Resources, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2432 M. Dela Cruz Pasay City, Philippines, 1300 (Address of principal executive offices) (Zip code) (702) 973-1853 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in rule12b-2 of the Exchange Act.) o Yes x No The number of shares of the Registrant’s common stock, par value $.001 per share, outstanding as of April 4, 2012 was 31,000,000. 2 Table of Contents Page PARTI. Financial Information Item 1. Financial Statements Balance Sheets at February 29, 2012 (unaudited), and May 31, 2011 5 Unaudited Statements of Operations for the three and nine-month periods ended February 29, 2012 and February 28, 2011, and the period from March 19, 2010 (inception) to February 29, 2012 6 Unaudited Statements of Cash Flows for the nine-month periods ended February 29, 2012 and February 28, 2011, and the period from March 19, 2010 (inception) to February 29, 2012 7 Notes to the Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 14 PARTII. Other Information Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 17 3 FINANCIAL INFORMATION FINANCIAL STATEMENTS The accompanying balance sheets of Plandel Resources, Inc. (pre-exploration stage company) at February 29, 2012 and May 31, 2011, the statements of operations for the three and nine months ended February 29, 2012 and February 28, 2011, the statements of cash flows for the nine months ended February 29, 2012 and February 28, 2011, and the statements of operations and cash flows for the period from inception (March 19, 2010) to February 29, 2012, have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and nine months ended February 29, 2012 are not necessarily indicative of the results that can be expected for the year ended May 31, 2012. 4 PLANDEL RESOURCES, INC. (Pre-Exploration Stage Company) BALANCE SHEETS February 29 May 31 (Unaudited) (Audited) ASSETS Current Assets Cash $ $
